Citation Nr: 0723149	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
schizophrenia, paranoid type.

2.  Entitlement to service connection for schizophrenia, 
paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In November 2006, the veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge at the RO; a copy of the 
hearing transcript is associated with the claims file.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of entitlement to service connection for 
schizophrenia, paranoid type, is addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  In a May 1998 decision, the Board denied the appellant's 
claim for entitlement to service connection for 
schizophrenia, paranoid type.  

2.  Evidence added to the record since the May 1998 Board 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for schizophrenia, paranoid type.


CONCLUSIONS OF LAW

1.  The May 1998 Board decision, denying service connection 
for schizophrenia, paranoid type, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2006).

2.  New and material evidence has been received since the May 
1998 Board decision sufficient to reopen the veteran's claim 
for service connection for schizophrenia, paranoid type.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
service-connection claim without first deciding whether the 
VA's notice and assist requirements have been satisfied with 
respect to the issue of new and material evidence.  This is 
so because the Board is taking action favorable to the 
appellant in reopening his service-connection claim for 
schizophrenia, paranoid type, and the decision at this point 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  


New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
schizophrenia, paranoid type.  Whether new and material 
evidence has been presented is a material legal issue that 
the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board denied service connection for 
paranoid schizophrenia in May 1998.  This decision is final; 
the Chairman of the Board has not ordered reconsideration of 
this decision.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§§ 20.1100 (2006).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  In April 
2005, the appellant asked to reopen his claim for service 
connection for paranoid schizophrenia.  In an August 2005 
rating decision, the subject of this appeal, the RO denied 
service connection for the veteran's schizophrenia, paranoid 
type.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the May 1998 Board decision, the Board determined that 
there was no objective or clinical evidence linking the 
veteran's paranoid schizophrenia to active service.  Evidence 
secured since the May 1998 Board decision includes private 
and VA medical nexus opinions, lay statements, and lay 
testimony.  At the aforementioned hearing, the veteran 
testified that he has suffered from a psychiatric disability 
ever since 1973 when he jumped out of the second floor of a 
building in service.  VA treatment records continue to show 
that the veteran has a current diagnosis of paranoid 
schizophrenia.  A January 2005 letter submitted by a VA 
psychologist, J. Lierly, Ph.D., provides medical diagnosis of 
the veteran's condition and a favorable medical nexus opinion 
regarding the veteran's paranoid schizophrenia.  The VA 
psychologist opined that the evidence strongly suggested that 
the veteran's paranoid schizophrenia may have started while 
he was in service.  In addition, a private physician, J. M. 
Sims, M.D., opined, in a February 2006 statement, that the 
veteran suffered his first ever symptoms of paranoid 
schizophrenia while he was in service.  These medical records 
are clearly new, in that they are not redundant of other 
evidence considered in the May 1998 Board decision.  
Moreover, the evidence is material to the issue under 
consideration, as the new evidence goes to whether the 
veteran has a current diagnosis of paranoid schizophrenia and 
whether it might be due to an incident that occurred in 
service.  Therefore, in light of the new and material 
evidence, the veteran's service-connection claim for paranoid 
schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for schizophrenia, 
paranoid type, has been received and the claim is reopened.  
To this extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for schizophrenia, paranoid 
type, the claim is REMANDED for de novo review.

The duty to assist includes providing a VA medical 
examination and opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In the present appeal, the veteran's service-
connection claim was originally denied because the medical 
evidence did not reflect a paranoid schizophrenia that could 
be linked to service.  At his November 2006 video conference 
hearing, the veteran testified that he has suffered from 
paranoid schizophrenia since military service.  In 1973, the 
veteran was hospitalized for jumping out of a building and 
possibly abusing LSD.  The veteran testified that someone may 
have slipped an LSD tablet into his drink.  After discharge 
from service, the veteran was treated for psychosis in 
February 1987 where he was diagnosed with status post-toxic 
psychosis.  He was treated for paranoid schizophrenia between 
1988 to the present.

As discussed above, new and material medical evidence shows 
that the veteran continues to suffer from and receive 
treatment for his paranoid schizophrenia.  In a January 2005 
statement, Dr. Lierly opined that the 1973 incident may have 
been due to hallucinations or may have involved an early 
psychotic episode which later developed into paranoid 
schizophrenia.  Further, in a February 2006 letter, Dr. Sims 
stated that the veteran suffered his fist ever symptoms of 
paranoid schizophrenia while he was in the military in 1973.  
On remand, the veteran should be scheduled for a VA 
psychiatric examination, by an appropriate specialist, and 
his claims file sent for review to ascertain the nature, 
etiology, and extent of his schizophrenia, paranoid type.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an earlier effective date and 
increased rating if service connection is 
granted, as outlined by the Court in 
Dingness v. Nicholson, 19 Vet. App. 473 
(2006), and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The veteran should be scheduled for a 
VA psychiatric examination, by a 
psychiatrist, to ascertain the nature, 
extent, and etiology of his paranoid 
schizophrenia.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  In particular, the examiner 
should review and opine regarding the 
January 2005 letter by Dr. Lierly and a 
February 2006 letter by Dr. Sims.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  After 
asking the veteran about the history of 
his claimed disorder and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran's 
schizophrenia, paranoid type, was 
incurred; 1) due to an incident in active 
service, in particular, in 1973, the 
veteran was hospitalized for jumping out 
of a building and possibly abusing LSD; 
2) whether there was continuity of 
symptoms after discharge to support the 
claim; 3) whether the veteran's paranoid 
schizophrenia pre-existed service and, if 
so, whether it was aggravated by active 
service.

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptom/diagnosis is related to which 
factors/events.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for paranoid 
schizophrenia.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, and afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


